466 So. 2d 212 (1985)
Ricky Walter SPURLOCK, Petitioner,
v.
STATE of Florida, Respondent.
No. 65450.
Supreme Court of Florida.
March 21, 1985.
James B. Gibson, Public Defender and Michael S. Becker, Asst. Public Defender, Seventh Judicial Circuit, Daytona Beach, for petitioner.
Jim Smith, Atty. Gen. and Kenneth McLaughlin and Belle B. Turner, Asst. Attys. Gen., Daytona Beach, for respondent.
Enoch J. Whitney, Gen. Counsel, Florida Parole and Probation Com'n, Tallahassee, amicus curiae.
PER CURIAM.
This is a petition to review Spurlock v. State, 449 So. 2d 973 (Fla. 5th DCA 1984). This Court accepted jurisdiction on the basis of conflict with an opinion in Clem v. State, No. 81-2243 (Fla. 4th DCA Aug. 31, 1983). That initial opinion in Clem was withdrawn and the new opinion, 462 So. 2d 1134, released August 29, 1984, is consistent with the Fifth District Court of Appeal's decision in Spurlock. We find this Court is now without jurisdiction and, therefore, the petition for review is denied.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, EHRLICH and SHAW, JJ., concur.
McDONALD, J., dissents.